Citation Nr: 1028157	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin 
condition, to include as a result of exposure to Agent Orange, 
and, if so, whether service connection is warranted for the 
claimed disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
which, in part, denied an increased (compensable) rating for 
service-connected bilateral hearing loss, and service connection 
for a skin disorder.    

The issue of entitlement to service connection for a skin 
condition, to include as a result of Agent Orange exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has manifested no worse than Level II hearing 
acuity in his right ear and Level I hearing acuity in his left 
ear.  

2.  In a December 2005 rating decision, the RO denied service 
connection for a skin condition, to include as due to exposure to 
Agent Orange, on the basis that the Veteran was not shown to have 
a current disability which was causally or etiologically related 
to his military service.  

3.  Evidence submitted since the December 2005 rating decision, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for a skin condition, to include as 
due to exposure to Agent Orange.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).  

2.  The December 2005 rating decision denying service connection 
for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302, 20.1103 (2005).  

3.  New and material evidence has been received to reopen the 
claim for service connection for a skin disorder, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  
Further, VA, upon receipt of an application for a service 
connection claim, is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009).  Specifically, VA must notify the 
claimant of what is required to establish service connection and 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's increased disability rating claim, 
the Board finds that the predecisional notice letter dated in 
October 2007 substantially complied with the notice requirements.  
The notice letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  He was asked to submit 
evidence and/or information in his possession to the RO.  
Additionally, the October 2007 letter informed the Veteran of the 
laws and regulations governing disability ratings and effective 
dates as required under Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has also satisfied its duty to assist the Veteran at every 
stage in this case.  The Veteran's service treatment records as 
well as all identified VA medical records pertinent to the years 
after service are in the claims file and were reviewed by both 
the RO and the Board in connection with the Veteran's claim.  
Neither the Veteran nor his representative has identified any 
outstanding medical records.

A VA examination with respect to the issues on appeal was 
obtained in April 2008.  38 C.F.R. § 3.159(c)(4) (2009).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
will be discussed below, the Board finds that the VA examination 
obtained in this case is adequate, as it is predicated on a 
review of the claims file and all pertinent evidence of record, 
considers the Veteran's complaints and personal statements, and 
fully addresses the rating criteria that is relevant to rating 
the disability in this case.  Thus, there is adequate medical 
evidence of record to make a determination.  

With respect to the Veteran's application seeking to reopen his 
claim seeking service connection for a skin condition, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires,  in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to reopen a claim for 
service connection for a skin disorder.  VCAA specifically 
provided that nothing in amended section 5103A, pertaining to the 
duty to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f) (West 2002).  In the decision below, however, the Board 
has reopened the Veteran's claim for service connection for a 
skin condition.  Therefore, regardless of whether the 
requirements of the VCAA have been met in this case, no harm or 
prejudice to the appellant has resulted.  The Board thus 
concludes that the provisions of the VCAA and the current laws 
and regulations as they pertain to new and material evidence have 
been complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that it 
did not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  






II.	Law and Analysis

A.	Increased Disability Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of the 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for service-connected hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations rendered from audiometric evaluations.  38 
C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.  

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of puretone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.  The 
percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 
by intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for the 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
puretone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and records 
as set forth above, the Board concludes that the Veteran is not 
entitled to a compensable evaluation for bilateral hearing loss 
under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

On the Veteran's VA examination in April 2008, the audiological 
evaluation revealed right ear auditory thresholds in the 
frequencies 1000, 2000, 3000 and 4000 Hertz as 50, 55, 65 and 70.  
For the left ear, auditory thresholds in the same frequencies 
were recorded as 45, 55, 60 and 65.  The average pure tone 
threshold was 60 in the right ear and 56.25 in the left.  Speech 
recognition ability was 92 percent in the right ear and 94 
percent in the left.  

A VA audiological treatment report dated in May 2008 shows that 
the Veteran was seen for a hearing aid fitting and orientation.  

Based on the April 2008 examination findings, the Board finds 
that the preponderance of the evidence is against a compensable 
disability rating for bilateral hearing loss.  In this regard, 
the findings in the April 2008 VA examination report, when 
applied to the above cited criteria translate to a numeric 
designation showing no more than level II in the right ear under 
38 C.F.R. § 4.85, Table VI, and no more than level I in the left 
ear under 38 C.F.R. § 4.85, Table IV.  When those values are 
applied to Table VII, it is apparent that the noncompensable 
evaluation for the Veteran's bilateral hearing loss is accurate 
and appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85.  Such results support the 
assignment of a noncompensable disability rating under 38 C.F.R. 
§ 4.85, Table IV and VII.  

The Board has also considered whether a compensable evaluation 
for hearing loss is warranted under 38 C.F.R. § 4.86.  However, 
during his examinations, the Veteran's disability did not meet 
the requirements of 38 C.F.R. § 4.86.  In this regard, the 
Veteran did not have puretone thresholds of 55 decibels or more 
at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or 
a puretone threshold of 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  As such, it is apparent that the 
currently assigned noncompensable disability evaluation for the 
Veteran's bilateral hearing loss is accurate and appropriately 
reflects his hearing loss under the provisions of 38 C.F.R. §§ 
4.85 and 4.86(a).  

Additionally, as the record contains no evidence showing that the 
Veteran was entitled to a higher rating at any point during the 
instant appeal, no staged ratings are appropriate.  See Hart, 21 
Vet. App. 505.  Thus, the Board finds that the current 
noncompensable (0 percent) disability evaluation is appropriate 
and that there is no basis for awarding a higher evaluation for 
bilateral hearing loss.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic 
Code 6100.  

The above determination is based upon consideration of applicable 
rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the April 2008 VA examiner noted that the Veteran's 
post-service occupation was that of truck driver and that hearing 
protection is not required at his civilian job.  He further noted 
that the Veteran does not wear hearing aids.   To the extent that 
the April 2008 examination report did not include a discussion of 
the effects of the Veteran's hearing loss disability on 
occupational functioning and daily life, the Board finds no 
prejudice to the Veteran as a result of this omission.  Indeed, 
neither the Veteran nor his representative has alleged such 
prejudice.  Moreover, the evidence does not show, and it has not 
been contended, that the Veteran's hearing loss disability has 
resulted in marked interference with employment or activities of 
daily life.  The Veteran's current VA treatment reports indicate 
that he continues to work as a truck driver.  See July 2008 VA 
treatment note.  Thus, any error on the part of the April 2008 VA 
examiner in failing to address the effects of the Veteran's 
hearing loss disability on occupational functioning and daily 
life in the examination report is harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.	Extraschedular Rating

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss with the established criteria found in the rating schedule 
for hearing loss shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers loss of hearing 
acuity and degradation of speech discrimination.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his hearing loss.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
that disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to his service-
connected hearing loss disability.  As previously noted, the 
Veteran continues to work as a truck driver.  There is nothing in 
the record which suggests that the Veteran's bilateral hearing 
loss itself markedly impacted his ability to obtain or maintain 
employment.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


III.	New and Material Evidence

The Veteran contends that he suffers from a skin condition which 
is a result of his exposure to Agent Orange while serving in 
Vietnam during his period of active duty.  Service connection for 
a skin condition was first denied by the RO in a December 2005 
decision.  Notice of this denial was provided to the Veteran and 
he did not appeal.  In general, rating decisions that are not 
timely appealed become final.  See 38 U.S.C.A. § 7105(c).  The 
Veteran filed the most recent application to reopen his claim of 
service connection for a skin condition in October 2007.  

Although it appears that the RO did not reopen the Veteran's 
claim for service connection for a skin condition, the Board is 
not bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using 
the guidelines discussed below, the Board finds that the Veteran 
has submitted new and material evidence.  Accordingly, the claim 
concerning entitlement to service connection for a skin disorder 
will be reopened.  

Where service connection for a disability has been denied in a 
final decision, a subsequent claim for service connection for 
that disability may be considered on the merits only if new and 
material evidence has been received since the time of the prior 
adjudication.  As noted above, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must end, 
and what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board is required to give 
consideration to all of the evidence received since the December 
2005 decision in light of the totality of the record.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  

The evidence of record at the time of the December 2005 decision 
included the Veteran's service treatment records and personnel 
records, his August 2005 claim, and his lay statements.  The 
Veteran's service treatment records are absent for any findings, 
complaints, treatment or diagnosis of a skin condition.  The 
clinical evaluation of his skin was shown to be normal on his 
March 1965 enlistment examination and he stated that he was in 
good health in his March 1965 report of medical history.  
February 1966 clinical records indicate he was seen and treated 
for persistent "hordeolum" in his left eye.  However, the 
records are devoid of any indication that the Veteran experienced 
any type of skin irritation, infection condition or disease 
during his period of active service.  The Veteran's July 1967 
examination pursuant to his separation indicates that clinical 
evaluation of his skin was shown to be normal and the Veteran 
denied any history of skin disease on his July 1967 report of 
medical history.  

The Veteran's service personnel records indicate he served as a 
wheel and truck vehicle mechanic while stationed in Vietnam in 
September 1966 and in February 1967.  In a September 2005 RO 
report of contact slip, it was noted that during a telephone 
conversation with the Veteran, he described his skin condition as 
"white spots" which appear on his skin.  

The additional evidence submitted since the December 2005 rating 
decision includes the Veteran's more recent VA treatment records 
as well as his own assertions.  During an August 2008 VA 
dermatological consultation, the Veteran reported a history of 
'white spots' on his fingers, wrists, and genitals which had been 
spreading recently.  An evaluation of the Veteran showed there to 
be "symmetric depigmented patches on [his] distal fingers, 
ventral wrists, and penis" and "interdigital erythema and 
scaling" on his feet.  The Veteran was diagnosed with vitiligo 
and educated about his condition.  A July 2009 treatment report 
indicates the Veteran suffered from "vit[i]ligo patches on 
arms."  

The remainder of the Veteran's VA treatment records consists of 
audiological and mental health evaluation and examination 
reports, which are neither relevant nor probative with regard to 
the Veteran's claim of a skin disorder.   

The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the December 2005 decision and 
finds that this evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board finds that the August 2008 dermatological 
consultation treatment report is relevant in establishing that 
the Veteran currently has a diagnosis of a skin condition - 
notably the Veteran has been diagnosed with vitiligo.  The 
December 2005 rating decision denied the Veteran's claim holding 
that he did not have a current disability which was causally or 
etiologically related to his military service.  However, the 
current VA treatment reports do in fact show that the Veteran has 
been treated for and diagnosed with vitiligo.  Therefore, the 
Board finds that the evidence relates to an unestablished fact 
necessary to substantiate the claim.

Thus, the Board finds that the additional evidence is both new 
and material as defined by regulation.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of entitlement to service 
connection for a skin condition is reopened.  

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further development is necessary.  This is detailed in 
the REMAND below.


ORDER

An increased (compensable) disability rating for service-
connected bilateral hearing loss is denied. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin condition is 
reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the claimant 
a medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Veteran contends that he currently suffers from a skin 
condition, to include as a result of Agent Orange exposure while 
in service.  

As previously noted, the Veteran's service treatment records are 
devoid of any findings, complaints, treatment or diagnosis of 
skin condition.  The Veteran's March 1965 enlistment examination 
shows that the clinical evaluation of his skin was normal.  The 
Veteran's July 1967 separation examination also showed clinical 
evaluation of his skin to be normal and he denied any history of 
a skin condition or skin disease in his report of medical 
history.  

A review of the Veteran's records reflects he complained of white 
patches appearing on his skin (See September 2005 report of 
contact slip) and he was diagnosed and began receiving treatment 
for his skin condition in August 2008.  As previously discussed, 
the physician noted that the Veteran had white patches throughout 
various part of his body and "interdigital erythema and 
scaling" skin on his feet and diagnosed him with vitiligo.  

The Veteran has not been afforded a VA examination in connection 
with this claim.  The Veteran's military occupational specialty 
during service was that of auto maintenance apprentice.  His DD 
214 indicates that he was awarded the Vietnam Service Medal, and 
had 9 months and twenty-nine days of foreign and/or sea service.  

The Veteran's personnel records indicate that his months of 
foreign service were in Vietnam and it is specifically noted that 
he served in the infantry division and worked as a wheel vehicle 
mechanic in September 1966, and later as a truck vehicle mechanic 
in February 1967.  As such, the Board finds that the Veteran 
served in the Republic of Vietnam during the Vietnam era and is 
therefore presumed to have been exposed during service to certain 
herbicide agents, including Agent Orange.  Although the Veteran's 
skin condition, vitiligo, is not on the list of diseases that VA 
has associated with Agent Orange exposure, the regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2009); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other 
words, a presumption of service connection provided by law is not 
the sole method for showing causation in establishing a claim for 
service connection for disability due to herbicide exposure.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not preclude 
direct service connection for other conditions based on exposure 
to Agent Orange.)  

As previously noted, the evidence of record does not include a 
medical opinion based on a complete review of the claims file 
specifically addressing whether the Veteran currently has a skin 
condition, including vitiligo, which is or can be causally or 
etiologically related to his herbicide exposure in service.  

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
The evidence of record indicates that the Veteran has a current 
diagnosis of vitiligo, and the Veteran is presumed to have been 
exposed to Agent Orange during service.  No medical opinion 
concerning the cause of the Veteran's skin condition has been 
provided.  Therefore, the Board finds that a VA examination and 
medical opinion are necessary for determining the nature and 
etiology of any skin condition, including vitiligo that may be 
present.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any skin condition that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
claims folder, to include a copy of this 
remand, must be made available to the 
Veteran and the examiner must indicate 
on the examination report that he/she 
reviewed the claims folder.  

The examiner should first determine 
whether the Veteran has a current 
diagnosis of a skin condition, including 
vitiligo.  The examiner should then 
provide an opinion as to whether there 
is a 50 percent probability or greater 
that the Veteran's skin condition, is 
due to his conceded in-service herbicide 
exposure or is otherwise causally or 
etiologically related to his military 
service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

2.	When the development requested has been 
completed, the Veteran's claims for 
service connection for a skin condition, 
to include as a result of in-service 
exposure to herbicides, must be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is certified 
to the Board for appellate review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


